DETAILED ACTION
This Office Action is in response to the Amendment filed on 01/11/2022. 
In the instant Amendment, claims 1, 3 and 5-7 have been amended.
Claims 1-10 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/ Argument

       The amended claim 1, filed 01/11/2022, have overcome the rejections set forth in previous Office Action. The claims are now allowable. 

Allowable Subject Matter
Claims 1-10 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Ono (JP 2001-141422), and Masuda (US 2009/0214107).

Regarding independent claim 1, the prior arts of record taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the features of a distance calculating part for calculating a distance to the by using at least: an image magnification ratio between a magnification of the first subject image and a magnification of the second subject image which is obtained as a ratio between the size of the first subject image and the size of the second subject image obtained by the size obtaining part, a focal length of the first optical system, a focal length of the second optical system, a distance from an exit pupil of the first optical system to an image formation position of the first subject image when the subject is located at an infinite distance point, a distance from an exit pupil of the second optical system to an image formation position of the second subject image when the subject is located at the infinite distance point, a distance from a front principal point of the first optical system to the subject when the first subject image is in best focus on an imaging surface of the first image sensor, and a distance from a front principal point of the second optical system to the subject when the second subject image is in the best focus on an imaging surface of the second image sensor as cited in claim 1.
	 
Regarding claim 9, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the claim the limitations wherein each of the epipolar lines in the second image respectively corresponding to the plurality of feature points of the first subject image is represented by the following equation (1) as cited in claim 9.

Regarding claim 10, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the claim the limitations wherein the first optical system and the second optical system are configured so that a distance Page 6 of 9Preliminary Amendment for Docket No. AMP21301PCTUSfrom an exit pupil of the first optical system to an image formation position of the first subject image formed by the first optical system when the subject is located at an infinite distance point is different from a 

Claims 2-8 are allowed because they depend on allowed parent claim 1 as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486